Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites the limitation "the phase comparator" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A “phase interpolator” is recited earlier in the claim. Claims 12-20 are also rejected under 35 USC 112b since the claims depend on claim 11 and do not correct this issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 6, 11, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menolfi et al (US 2004/0047689).
	Regarding claim 1, Menolfi discloses a method comprising: 
receiving a multi-bit control signal having a value associated with a phase offset between a phase of a reference clock signal and a phase of a local oscillator signal (Figure 5: dig ctrl. The digital control signal is input to the circuit as shown in figure 5. The generation of the digital control signal is shown in figures 1 and 4.); 
generating a sequence of weighted segments on an output node (Figure 5: the outputs of weighting units 17.1 to 17.8 are input to and combined in summation unit 18.), each weighted segment (i) generated responsive to a respective logical input combination of the phase of the reference clock and the phase of the local oscillator signal at an input at a respective logic branch of a plurality of logic branches (figure 5. XOR phase detectors 16.1 to 16.8 receive the eight phase clock signal from the VCO 15 and the phase reference signal. Paragraph 0046: The eight clock phases are furthermore used by a phase detector 16, which comprises eight phase detectors 16.1 to 16.8. The slave detectors are XOR types.) and (ii) having a corresponding magnitude determined by a respective portion of bits of the multi-bit control signal provided to the respective logic branch (Figure 5: dig ctrl. The digital control signal is input to the circuit as shown in figure 5. Paragraph 0048: The digital control signal is input to the weighting unit 17.1 to 17.8.); and 
generating a phase control signal by low-pass filtering the sequence of weighted segments on the output node, and responsively providing the phase control signal to a local oscillator generating the phase of the local oscillator signal (figure 5: the output from the generation of the weighting segments are combined in summation unit 18, low pass filtered in loop filter 20 and input to VCO 15 as a control signal.), the local oscillator adjusting the phase of the local oscillator signal to increase a duration of a first weighted segment to have a longer duration with respect to a second weighted segment (The adjustment of the phase will increase the duration of the clock pulse or decrease the duration of the clock signal as required by the phase adjustment. This adjustment is shown in figure 7.), the second weighted segment having a larger magnitude than the first weighted segment (When one weighted segment is further from the correct phase, a larger adjustment will be required to take place, the size of that segment will be larger than segments that will have a smaller adjustment take place.).  
Regarding claim 6, Menolfi discloses wherein the plurality of logic branches are connected in an exclusive OR configuration (Paragraph 0046: The eight clock phases are furthermore used by a phase detector 16, which comprises eight phase detectors 16.1 to 16.8. The slave detectors are XOR types.).  
(Figure 5, apparatus 13) comprising: 
a phase interpolator comprising a plurality of logic branches (Figure 5: a unit comprising at least the XOR phase detector 16, weighting unit 17 and summation unit 18.), the phase comparator configured to receive a phase of a reference clock signal, a phase of a local oscillator signal, and a multi-bit control signal having a value associated with a phase offset between the phase of the reference clock signal and the phase of a local oscillator signal (Figure 5: a unit comprising at least the XOR phase detector 16, weighting unit 17 and summation unit 18 receives the phase reference signal, at least a phase of a local oscillator signal from the VCO 15 and the digital control signal. The digital control signal is input to the circuit as shown in figure 5. The generation of the digital control signal is shown in figures 1 and 4.), the phase comparators configured to generate a sequence of weighted segments on an output node (Figure 5: the outputs of weighting units 17.1 to 17.8 are input to and combined in summation unit 18.), each weighted segment (i) generated responsive to a respective logical input combination of the phase of the reference clock and the phase of the local oscillator signal at an input at a respective logic branch of the plurality of logic branches (Figure 5. XOR phase detectors 16.1 to 16.8 receive the eight phase clock signal from the VCO 15 and the phase reference signal. Paragraph 0046: The eight clock phases are furthermore used by a phase detector 16, which comprises eight phase detectors 16.1 to 16.8. The slave detectors are XOR types.) and (ii) having a corresponding magnitude determined by a respective portion of bits of the multi-bit control signal provided to the respective logic (Figure 5: dig ctrl. The digital control signal is input to the circuit as shown in figure 5. Paragraph 0048: The digital control signal is input to the weighting unit 17.1 to 17.8.); 
a low pass filter configured to generate a phase control signal by low-pass filtering the sequence of weighted segments on the output node, and responsively providing the phase control signal to a local oscillator generating the phase of the local oscillator signal (figure 5: the output from the generation of the weighting segments are combined in summation unit 18, low pass filtered in loop filter 20 and input to VCO 15 as a control signal.); and 
the local oscillator (Figure 5: VCO 15) configured to adjust the phase of the local oscillator signal to increase a duration of a first weighted segment to have a longer duration with respect to a second weighted segment (The adjustment of the phase will increase the duration of the clock pulse or decrease the duration of the clock signal as required by the phase adjustment. This adjustment is shown in figure 7.), the second weighted segment having a larger magnitude than the first weighted segment (When one weighted segment is further from the correct phase, a larger adjustment will be required to take place, the size of that segment will be larger than segments that will have a smaller adjustment take place.).  
Regarding claim 16, Menolfi discloses wherein the plurality of logic branches is connected in an exclusive OR configuration (Paragraph 0046: The eight clock phases are furthermore used by a phase detector 16, which comprises eight phase detectors 16.1 to 16.8. The slave detectors are XOR types.). 

Allowable Subject Matter
2.	Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Menolfi discloses the method and apparatus described above in the rejection of the claims. Menolfi discloses the generation of a sequence of weighted segments on an output node. Menolfi discloses generating weighted segments output from weighting units 17.1 through 17.8. These weighted segments are input to summation unit 18. The output of summation unit 18 is a sequence of weighted segments. Menolfi does not disclose a summation corresponds to each weighted segment as required in claims 2-5 and claims 7-9. Menolfi does not disclose the first and second weighted segments have opposite polarity magnitudes as stated in claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/14/2021